      Case 7:18-cv-00151 Document 65 Filed on 03/20/19 in TXSD Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 McALLEN DIVISION



AARON SOTO,                                         §       CIVIL ACTION NUMBER
                                                    §
       PLAINTIFF                                    §
                                                    §
VS.                                                 §
                                                    §
THE CITY OF McALLEN,                                §
                                                    §
LUIS ZUNIGA, IN HIS INDIVIDUAL                      §
AND OFFICIAL CAPACITIES AS POLICE                   §
OFFICER AND AS AGENT OF THE                         §       NO. 7:18-cv-00151
CITY OF McALLEN,                                    §
                                                    §
AND                                                 §
                                                    §
ULYSSES BAUTISTA, IN HIS INDIVIDUAL                 §
AND OFFICIAL CAPACITIES AS POLICE                   §
OFFICER AND AS AGENT OF THE                         §
CITY OF McALLEN,                                    §
                                                    §
                                                    §
       DEFENDANTS                                   §       JURY REQUESTED




      PLAINTIFF AARON SOTO’S SECOND AMENDED ORIGINAL COMPLAINT



       COMES NOW AARON SOTO, Plaintiff in the above-styled and numbered cause and

files this his FIRST AMENDED ORIGINAL COMPLAINT. Plaintiff complains of defendants,

Luis Zuniga and Ulysses Bautista, in their individual capacities and official capacities as police

officers and as agents of the City of McAllen, Texas, and CITY OF McALLEN, and for good

cause would respectfully show unto the Court the following:




                                                1
     Case 7:18-cv-00151 Document 65 Filed on 03/20/19 in TXSD Page 2 of 19




                                               I.

                                      INTRODUCTION

       This claim arises out of an incident of excessive police force and the failure to intervene

to stop that police misconduct that occurred on or about May 13, 2016, by Defendants Luis

Zuniga, Ulysses Bautista, and the City of McAllen, upon Plaintiff. Later, an incident report was

prepared and filed but contained material fabrications by omitting material facts and

circumstances occurring during the above police misconduct incident.



                                               II.

                               JURISDICTION AND VENUE


     1.    This action arises under the Fourth and Fourteenth Amendments to the United States

Constitution, the United States Civil Rights Act, Title 42 U.S.C. § 1983 and § 1988.

     2.    This court has jurisdiction of this cause under Title 28 U.S.C. § 1331 (federal

question) and § 1343(3) and (4).

     3.    Venue lies in the United States District Court of the Southern District of Texas where

the claim arose.

                                               II.

                                           PARTIES


     4.    At all times relevant, Plaintiff was a United States citizen, resident of Hidalgo

County, State of Texas.

     5.    Defendants Zuniga and Bautista are sued individually and in their official capacity.




                                                2
     Case 7:18-cv-00151 Document 65 Filed on 03/20/19 in TXSD Page 3 of 19




     6.    At all times relevant, Defendant, City of McAllen, (the City) was a municipal

corporation and Home Rule City, established under the laws and Constitution of the State of

Texas. The City lies within the U.S. Southern District of Texas, Hidalgo County. The City may

be served with process by serving the mayor, city clerk, secretary, or treasurer at City Hall: 1300

W. Houston Ave. #220, Second Floor, McAllen, Texas 78501, or wherever they may be found.

Tex. Civ. Prac. & Rem. Code § 17.024.

     7.    At all times relevant to this lawsuit, Defendant Ulysses Bautista, was a police officer

for the City of McAllen and acted under color of State law. Defendant Bautista may be sued in

his individual and official capacity. Defendant Bautista is a resident of the State of Texas and

may be served at 1304 Sago Palm, Alamo, TX 78516.

     8.    At all times relevant to this lawsuit, Defendant Luis Zuniga, was a police officer for

the City of McAllen and acted under color of State law. Defendant Zuniga is a resident of the

State of Texas. This Defendant may be served with Process at Hidalgo County Constable Pct. 4,

300 W. Hall Acres, Pharr, TX 78577.


                                               III.

                                             FACTS

     9. On or about May 13, 2016, at approximately 1:00 a.m., Plaintiff drove East bound on

highway Business 83 and made a turn south onto 16th Street, a northbound one-way street.

Immediately thereafter, Defendant Zuniga, a police officer for Defendant City of McAllen, who

was driving in the area, noticed Plaintiff’s wrong turn, and activated his unit’s overhead

emergency lights to stop him.       Plaintiff turned westbound onto nearby Austin Street, an

eastbound street. Defendant Officer Zuniga exited his unit and ordered Plaintiff out of his

vehicle. Officer Zuniga proceeded to ask Plaintiff to perform field sobriety tests and Plaintiff




                                                3
     Case 7:18-cv-00151 Document 65 Filed on 03/20/19 in TXSD Page 4 of 19




complied and cooperated with Zuniga. Officer Zuniga then proceeded to detain Mr. Soto on

suspicion of Driving while Intoxicated. Defendant Officer Ulysses Bautista responded to assist

Officer Zuniga with Plaintiff’s stop, detention, and arrest. During the encounter, Defendant

Zuniga taunted Plaintiff by stating Plaintiff was turning into a man, and made lewd comments

about Plaintiff’s mother. Plaintiff was handcuffed and was placed in a squad car.

      10.   As Plaintiff was placed into the squad car, and without warning and in a violent

fashion, Defendant Zuniga pulled Mr. Plaintiff from the seat and body slammed him headfirst

into the sidewalk which resulted in serious injuries to his face and a fracture of his facial bone,

specifically, the left maxillary sinus, resulting in severe injuries to his face and head. At all times

relevant to this incident, Plaintiff was compliant and cooperative with the officers.

      11.   As Plaintiff lay prone on the sidewalk and in a state of semi-unconsciousness,

Defendant Zuniga dropped his full body weight of his left knee onto Plaintiff’s head and face and

on his back. Defendant Zuniga then lifted himself off Plaintiff’s head and dropped his left knee

directly onto Plaintiff’s spine.

      12.   Defendant Zuniga then placed his full body weight through his right knee onto

Plaintiff’s face. Plaintiff remained handcuffed during this entire incident of excessive force.

Defendant Bautista pulled Plaintiff’s arms vertically up towards Bautista’s head.

      13.   Defendant Bautista compounded the excessive force and takedown of Plaintiff by

gaining leverage and strength with his left leg and violently kicking Plaintiff on the left side of

his body below the ribs while Defendant Zuniga continued to use excessive force against

Plaintiff. Plaintiff pleaded with the officers to let him up because he could not breathe and that

he was in pain.




                                                  4
     Case 7:18-cv-00151 Document 65 Filed on 03/20/19 in TXSD Page 5 of 19




      14. Plaintiff was compliant and cooperative with the Defendant Officers at all times

relevant to this case. However, Defendants Zuniga and Bautista paid no heed to Plaintiff’s pain

and complaints.     Defendant Zuniga continued to keep his body weight on Plaintiff’s back

inflicting further pain. Defendants Zuniga and Bautista joined each other in bringing about the

excessive use of force upon Plaintiff, causing him excruciating physical pain, disfigurement,

great mental and emotional anguish and distress, suffering, distress, humiliation and long term

physical pain as a direct and proximate result of Defendants' wrongful actions and conduct and

omissions.

       15.      Although Plaintiff was cooperative and offered no resistance, and as he remained

face down on the sidewalk, both Defendant Officers took turns dropping their body weight onto

Plaintiff’s back and head pressing his face and neck into the concrete for approximately over

Nine minutes.      However, prior to letting up on the punishment and after approximately 9

minutes of punishment, Defendant Zuniga made a comment and told Plaintiff something to the

effect “now we are gonna put a spit guard on you.” Plaintiff was lifted from the sidewalk and

was placed into the squad car where he remained in severe pain. Plaintiff Soto was fitted with a

clothe type of face mask spit guard to prevent another incident. However, Plaintiff Soto was also

fitted with a helmet-type of equipment that fit tightly around Soto’s face and head causing him

excruciating pain on his injured face. The piece of equipment is called a RedMan suit. It is used

more so for training purposes than as a spit guard. It fits tight and snug around the head and face.

Plaintiff claims that officer Zuniga placed the Department authorized equipment as a form of

continued punishment in retaliation for Plaintiff allegedly spitting in Zuniga’s direction. Plaintiff

further alleges that the Face Guard is a tangible personal City property under Tex. Civ. Prac. &




                                                 5
     Case 7:18-cv-00151 Document 65 Filed on 03/20/19 in TXSD Page 6 of 19




Rem. Code Sec. 101.021and issued to the Police Officers as equipment to utilize under certain

circumstances.

      16.    During the above incident of excessive force, each officer owed a duty to intervene

and stop the misconduct but neither tried to stop the other officer’s illegal conduct.        Zuniga

never told Bautista to refrain from Kicking Plaintiff. Further, Zuniga at no time made an effort

to stop Bautista from dropping his body weight on Plaintiff’s back and head.

       17.       Plaintiff has alleged liability facts related to conduct, acts and omissions of

Defendants Bautista and Zuniga that demonstrate the individual defendants violated those

described federal rights of Plaintiff and caused various damages to Plaintiff. In his claim for

excessive force in violation of the Constitution, Plaintiff alleges injury which resulted directly

and only from the use of force that was clearly excessive to the need; and the excessiveness of

which was objectively unreasonable given the nature of the crime and Plaintiff’s already having

been seated in the patrol vehicle before Zuniga disregarded an obvious consequence of his

actions in criminally reckless in slamming Plaintiff into the concrete sidewalk and was

deliberately indifferent to Plaintiff’s known constitutional rights to bodily integrity and to be free

from serious injury and mistreatment by intentional police conduct described in Plaintiff’s live

complaint and demonstrated on the “police video” evidence shown in Exhibit “A”, Video 2.

      18.    Plaintiff was transported to the McAllen Police Department for booking on the

charges of DWI and Harassment of a Police officer.

      19.    While at the Police Department, the jailer on duty determined that Plaintiff needed

medical attention. Plaintiff was then transported to Rio Grande Regional Medical Center in

McAllen, Texas. McAllen PD officers remained at the hospital because Plaintiff was still under

arrest and in their custody.




                                                  6
     Case 7:18-cv-00151 Document 65 Filed on 03/20/19 in TXSD Page 7 of 19




      20.   Medical staff at McAllen Regional Center recommended that Plaintiff be transported

to UT Medical Center in San Antonio, Texas because his injuries were so severe. Police officers

in charge of Plaintiff failed to inform their superiors and Plaintiff’s family of this medical plan.

      21.   Plaintiff was transferred to UT Medical Center without a shirt, shoes, cell phone, and

identification because those items remained at McAllen PD upon Plaintiff’s booking. No

McAllen PD Officer accompanied Plaintiff to San Antonio.

      22.   At UT Medical Center, Plaintiff was diagnosed with a fractured Maxillary bone. He

was treated and subsequently discharged with no shirt, shoes, phone, or ID.

      23. Defendants joined each other in bringing about the excessive use of force upon the

Plaintiff, causing Plaintiff excruciating physical pain, disfigurement, great mental and emotional

anguish, suffering, distress, humiliation and long term physical pain as a direct and proximate

result of Defendants' wrongful actions, conduct, and omissions.

      24.   Plaintiff now asserts claims against the Defendants, pursuant to 42 USC §§ 1983 and

1988, for violation of the 4th and 14th Amendments to the United States Constitution.

                                                 IV.

                                FIRST CLAIM: 42 U.S.C. § 1983

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any state or Territory or the District Columbia, subjects, or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and Laws, shall be
       liable to the party injured in an action at law, suit, in equity, or other proper
       proceeding for redress, except that in any action brought against a judicial
       officer for an act or omission taken in such officer’s judicial capacity,
       injunctive relief shall not be granted unless a declaratory decree was
       violated or declaratory relief was unavailable. For the purposes of this
       section, an Act of Congress applicable exclusively to the District of Columbia
       shall be considered to be a statute of the District of Columbia. 18 U.S.C. § 1983.




                                                  7
     Case 7:18-cv-00151 Document 65 Filed on 03/20/19 in TXSD Page 8 of 19




VIOLATION OF 4th AND 14th AMENDMENTS, U.S. CONST. AND 42 U.S.C. §1983:

       25.      Plaintiff herein incorporates by reference all that is set forth above for all intents

and purposes, as though fully set forth herein.

       26.      Plaintiff allege that Defendants, jointly and/or severally, deprived Plaintiff of his

Fourth Amendment rights, and those rights, privileges, and immunities secured by the 4th

Amendment as incorporated and applied to the Defendant City, Zuniga, and Bautista through the

due process clause of the 14th Amendment, U.S. Const.

       27.      Substantive due process under the 14th Amendment includes the right to be free

from irrational and unreasonable conduct, which includes the right to be free from police officer

direct fabrication or fabrication by omission in the police reports pertaining to Plaintiff’s arrest.

Plaintiff further alleges that Defendant Officers used excessive force in light of the fact he was

cooperative and offered no resistance throughout the entire incident.        Plaintiff would further

complain that Defendants Zuniga and Bautista failed to intervene to stop the other officer’s

illegal conduct. That is, provoking a intoxicated arrestee and preventing Zuniga from placing a

police officer’s training head gear on an already injured face and Zuniga failing to prevent

Bautista from Kicking a subdued Plaintiff

Peace Officer Liability:

No Immunity

      28.    Plaintiff brings a claim against Defendants Zuniga and Bautista, individually and in

their official capacities, pursuant to 42 U.S.C. § 1983 and for punitive damages. At all material

times, Defendants Zuniga and Bautista were acting under color of state law as agents and

employees of Defendant the City of McAllen. Defendants were wearing their official McAllen

Police Department uniforms and were acting in the course and scope of their duties as McAllen




                                                  8
     Case 7:18-cv-00151 Document 65 Filed on 03/20/19 in TXSD Page 9 of 19




Police Officers at the time they utilized excessive force upon Plaintiff. Defendants Zuniga and

Bautista failed to intervene to stop the other officer’s illegal conduct.

       29.     To establish that an individual defendant is not entitled to qualified immunity, a

plaintiff must satisfy a three pronged test. First, he must allege facts that assert a violation of a

constitutional right. Second, he must show that this right was clearly established at the time of

the defendant’s actions. Third, he must show that the defendant’s actions were objectively

unreasonable. Harlow v. Fitzgerald, 457 U.S. 800, 815-819 (1981). Thus, below are detailed

facts supporting the contention that the plea of immunity cannot be sustained as a matter of law.

Defendant Zuniga’s and Defendant Bautista’s            use of unreasonable excessive force was

objectively unreasonable in light of the facts and circumstances confronting Defendant Zuniga

and Defendant Bautista, without regard to his underlying intent or motivation.

       30.     Force is excessive, and therefore violates the Fourth Amendment, if it is not

reasonable in light of the circumstances facing the officer. See Graham v. Connor, 490 U.S. 386,

398 (1989). “However, officers must assess not only the need for force, but also ‘the relationship

between the need and the amount of force used.’” Id. (quoting Gomez v. Chandler, 163 F.3d 921,

923 (5th Cir.1999)). Further, Plaintiff contends that “The calculus of reasonableness must

embody allowance for the fact that police officers are often forced to make split-second

judgments—in circumstances that are tense, uncertain, and rapidly evolving—about the amount

of force that is necessary in a particular situation.” Graham, 490 U.S. at 396–97. The excessive

force actions of Defendant Zuniga were intentionally taken with “deliberate indifference” to

Plaintiff’s clearly established constitutional rights. Defendant Zuniga disregarded a known or

obvious consequence to his action that he was brutally assaulting and beating Plaintiff, who was

prone, in close custody, handcuffed, unarmed and unable to resist Defendants Zuniga and




                                                   9
    Case 7:18-cv-00151 Document 65 Filed on 03/20/19 in TXSD Page 10 of 19




Bautista.


        31.    The facts and circumstances of this case show that the actions of Defendants Zuniga

and Bautista were clearly unreasonable. Defendants Zuniga and Bautista had no reasonable

mistaken belief that Plaintiff was dangerous or posed any risk of harm to them or their use of

force would have been objectively reasonable or constitutionally reasonable to a reasonable

officer in the same circumstances because:

        (a) Plaintiff made no aggressive action towards Defendants Zuniga and Bautista and

nothing he did could be interpreted as threatening because his hands were handcuffed behind his

back.

        (b) Plaintiff made no verbal threats towards Defendants Zuniga and Bautista.

        (c) Plaintiff did not touch Defendants Zuniga or Bautista, as he was handcuffed during this

entire incident.

        (d) Plaintiff was compliant with all orders and commands made by Defendants Zuniga and

Bautista.

        Defendants Zuniga’s and Bautista’s use of unreasonable excessive force was objectively

unreasonable in light of the facts and circumstances confronting Defendant Bautista, without

regard to his underlying intent or motivation. Further, The excessive force actions of Defendants

Zuniga and Bautista were intentionally taken with “deliberate indifference” to Plaintiff’s clearly

established constitutional rights. Defendant Zuniga disregarded a known or obvious consequence

to his action that he was brutally assaulting and beating Plaintiff, who was prone, in close

custody, handcuffed, unarmed and unable to resist Defendants Zuniga and Bautista.

         32.       Defendants Zuniga and Bautista did not have a reasonable fear of imminent

bodily harm when they exercised excessive force in the detention and arrest of the Plaintiff as




                                                 10
     Case 7:18-cv-00151 Document 65 Filed on 03/20/19 in TXSD Page 11 of 19




described above. The exercise of excessive force by Defendants Zuniga and Bautista was

unwarranted under these circumstances and was objectively and subjectively unreasonable when

comparing or balancing the amount of force used against the need for the force.


      33.       Therefore, by using objectively and subjectively unreasonable excessive force while

acting under color of state law, Defendants Zuniga, Bautista (and Defendant City of McAllen)

violated Plaintiff’s rights under the Fourth and Fourteenth Amendments to the United States

Constitution to be free from the use of excessive force upon the Plaintiff in his detention and

arrest.

          34.      The actions of Defendants Zuniga and Bautista’s use of excessive force was

undertaken pursuant to a policy (or lack thereof), practice, or custom of The City Police

Department and the City of McAllen including arresting Plaintiff in such a manner that utilized

excessive force upon Plaintiff. Defendants Zuniga and Bautista recklessly and with deliberate

indifference committed the complained about acts and omission, under color of law, which

deprived Plaintiff of his below rights secured under the Constitution and laws of the United

States. Further, As a result of their concerted unlawful and malicious physical abuse of Plaintiff,

Defendants Zuniga and Bautista intentionally, or with deliberate indifference and callous

disregard of Plaintiff’s rights, deprived Plaintiff of his Fourth and Fourteenth Amendment rights

to due process, to be secure in his body after arrest and to be free from any objectionably

unreasonable excessive force by any Texas municipal police officer after Plaintiff had been

arrested and placed into a police motor vehicle. They also include Plaintiff’s Fourth and

Fourteenth Amendment rights to have a bystander Texas municipal police officer come to

Plaintiff’s aid to prevent or attempt to prevent the objectionably unreasonable excessive force

smashing, kicking and beating of Plaintiff by another police officer, who is using objectively




                                                  11
    Case 7:18-cv-00151 Document 65 Filed on 03/20/19 in TXSD Page 12 of 19




unreasonable force in light of the facts and circumstances confronting any officer present.

Defendant Zuniga and Bautista deprived Plaintiff of equal protection of the law and impeded the

due course of justice in violation of the Fifth and Fourteenth Amendments of the Constitution of

the United States and 42 U.S.C. Section 1983.

         35.      By disregarding the known risks of harm to Plaintiff, Defendant Zuniga was

reckless and deliberately indifferent when he did his described acts and his described failures to

act. Plaintiff Further complains by disregarding the known risks of harm to Plaintiff, Defendant

Bautista was reckless and deliberately indifferent when he did his described acts and his

described failures to act. Plaintiff complains that as of the time of this complained of incident,

clearly established were Plaintiff’s described constitutional and federal civil rights. Hall v. St.

Helena Parish Sheriff's Dept., 668 F. Supp. 535 (M.D. La. 1987), aff'd, 862 F.2d 872 (5th Cir.

1988).

     36.       At the time Defendants Zuniga and Bautista exercised excessive force upon Plaintiff,

they were acting pursuant to an official city policy, practice, custom and procedure overlooking

and/or authorizing police officer’s excessive use of force. See Monell v. New York City Dept. of

Social Servs., 436 U.S. 658, 659 (1978).

MUNICIPALITY LIABILITY:

     37.       In establishing its procedures, the Defendant City has a duty under the 4 th and 14th

Amendment, U.S. Const. to refrain from enforcing or continuing in effect policies, procedures,

customs, or practices that create a substantial likelihood that persons such as Plaintiff would be

subjected to the McAllen Police Department’s Defendant officers’ misconduct.

     38.       Defendant City has in place a McAllen Police Department Rules, Regulations

and Police Manual which authorizes Police officers to arrest and detain citizens who violate




                                                  12
    Case 7:18-cv-00151 Document 65 Filed on 03/20/19 in TXSD Page 13 of 19




certain city and state laws. Section 50 USE OF FORCE, Subsection D 1 and 2             specifies the

purpose and the policy and establishes the parameters to which officers must adhere in the use

of deadly and non-deadly force. Plaintiff complains that the Defendant Officers were following

the City’s Policy Manual in effectuating an arrest on behalf of the Defendant City and applied

excessive non-deadly force in compliance and adherence to Defendant City’s Policy Manual.

      39.     Additionally, municipalities may be held liable under 42 U.S.C. § 1983 for

constitutional torts that are committed pursuant to a policy, procedure, practice, or custom of the

municipality. Even if the City’s practice of overlooking constitutional torts was not authorized

by an officially adopted policy, the practice may be so common and well-settled that it fairly

represents official policy. See Bd. of County Comm’rs of Bryan County v. Brown, 520 U.S. 397,

404 (1997).

      40.     On or about May 13, 2016, Defendant City of McAllen, through its Police

Department, had a written policy on the use of force and / or de-escalation tactics. In spite of

this written policy, Defendant City of McAllen and has a history of incidents of excessive force.

The City’s formal and informal actions in overlooking, hiding and/or tacitly encouraging police

misconduct of other officers, the Chief of Police, and others, reflect a policy, practice, custom,

and procedure authorizing and allowing the use of excessive force that violated the civil rights of

Plaintiff. Consequently, the City is liable for harm caused to others, such as Plaintiff, as a result

of its policies, practices customs, and procedures. It is Plaintiff’s contention that the Defendant

Officers were following the Defendant City’s Policy Manual in arresting and in applying

excessive non-deadly force. However, Plaintiff further contends that Section 50 of the City

policy is vague and allows its officers the discretion in the use of non-deadly technique or

weapon that will best de-escalate the incident and bring it under control in a safe manner.”




                                                 13
    Case 7:18-cv-00151 Document 65 Filed on 03/20/19 in TXSD Page 14 of 19




McAllen Police Department Rules, Regulations and Police Manual, Sect. 50 D.1. Plaintiff

further contends that the City policy is vague and allows its officers discretion in the use of non-

deadly force they feel necessary to “bring an unlawful           situation   effectively safely and

effectively under control.” McAllen Police Department Rules, Regulations and Police Manual,

Sect. 50 D.2.c. Plaintiff further complains that the Defendant Officers lacked the training to

determine what amount of non-deadly force was necessary to use on a person who is subdued,

hand cuffed, not resisting arrest and sitting in the back seat of a squad car.

       41.      Plaintiff complains that he was cooperative and offered no resistance throughout

the stop, frisk, field sobriety testing, detention and arrest. Plaintiff complains further, that the

Policy in place was vague enough for the officers to make the determination that they were

“authorized to use Department approved non-deadly technique and issued equipment for

resolution of incidents… to bring an unlawful situation safely and effectively under control.”

McAllen Police Department Rules, Regulations and Police Manual, Sect. 50 D.2.c.            Plaintiff

further complains that the lack of training resulted in the Defendant officers to take turns

dropping their body weight onto Plaintiff’s back and head pressing his face and neck into the

concrete for approximately over Nine minutes. However, prior to letting up on the punishment,

Defendant Zuniga made a comment and told Plaintiff something to the effect “now we are

gonna put a spit guard on you.” The Plaintiff complain further that Zuniga had this non-deadly

option to implement      from the beginning instead of throwing him headfirst into the concrete

sidewalk.


      42.    Further, Plaintiff complains of Defendant City that it failed to train Officers Zuniga

and Bautista and its police officers on each police officer’s in a duty to: (a) intervene to stop

another officer’s unreasonable use of excessive force or beating of a suspect after detention; and




                                                 14
    Case 7:18-cv-00151 Document 65 Filed on 03/20/19 in TXSD Page 15 of 19




(b) refrain from fabricating any incident report by omitting material information or including

false information that would be material if true. Here, Defendant Zuniga’s excessive force used

on a cuffed Plaintiff could have been averted had there been some training that instructs an

officer to so intervene. Similarly, Zuniga should have prevented Officer Bautista from using

Soto’s body as a soccer ball.

      43.   This lack of policy amounted to gross negligence, recklessness, and deliberate

indifference on behalf of the City of McAllen and its surrogate McAllen PD.                       The

unconstitutional policies, practices and customs amounted to deliberate indifference

demonstrated by the Defendant City of McAllen and the supervising and training personnel of its

police force. These recklessly inadequate or non-existent policies failed to protect against the

excessive use of force and the use of de-escalation and intervention tactics, such as what would

halt the misconduct that Defendants Zuniga and Bautista engaged in as described above. To date

the Defendant City of McAllen has failed to take any action regarding changing City policy

regarding training of officers in the use of excessive force. Such failure to train its police force to

prevent unconstitutional misconduct by members of its police force is another common practice

by City of McAllen decision makers.

      44.   Defendant City is liable for the constitutional torts of Defendants Zuniga and Bautista

because the City sanctioned the following customs, practices, and policies:

      (A) Using excessive, and oftentimes deadly force, to carry out otherwise routine arrests or

stops;

      (B) Using excessive force when such force is not necessary or permitted by law;

      (C) Ignoring the serious need for training of its officers in regard to the use of only lawful

force, and the use of de-escalation intervention tactics when other officers utilize excessive force;




                                                  15
    Case 7:18-cv-00151 Document 65 Filed on 03/20/19 in TXSD Page 16 of 19




      (D) Failing to discharge or discipline those persons who are found to have engaged in the

use of excessive force upon those entrusted to their care and/or under their control or allowing

them to have no consequences to their actions of excessive force, thereby sanctioning Defendants

Zuniga’s and Bautista’s unconstitutional conduct;

      (E) Failing to adequately supervise and/or observe its officers;

      (F) Failing to adequately train officers regarding the availability of alternative means to

using excessive force when detaining and arresting persons;

      (G) Failing to discharge officers who have shown an incident, pattern, practice, or

propensity of using excessive force, thereby sanctioning Defendants Zuniga’s and Bautista’s

unconstitutional conduct;

      (H) Adopting a practice whereby officers who are unfit for peace officer duties, are not

hired by the Defendant City’s police department, or are allowed to retain employment despite

their previous violative actions or propensities displayed in the line of duty, and lack of the

above suggested trainings.

      45.    The Defendant Officers      were enforcing Defendant City’s Policy of arrest and

detention and use of deadly or non-deadly force. Defendant City’s policy or lack of policy

caused Plaintiff to be deprived of his constitutional rights to be free from unlawful seizures and

objectively unreasonable force under the Fourth and Fourteenth Amendments as applied through

42 U.S.C. §§ 1983 and 1988.

                                                 VI.

                                            DAMAGES

       46.     Plaintiff alleges and incorporates for all intents and purposes, all of the above

paragraphs as though set forth in full herein.




                                                 16
    Case 7:18-cv-00151 Document 65 Filed on 03/20/19 in TXSD Page 17 of 19




       47.     The use of force by Defendants Zuniga and Bautista was unreasonably excessive

to the point that Plaintiff endured the following damages as a direct and proximate result of

Defendants' wrongful actions, conduct, and omissions. Ballard v. Burton, 444 F. 3d 391 (5th Cir.

2006). Due to the excessive use of force that resulted in severe injuries to the Plaintiff, Plaintiff

had to be hospitalized, and continues to need medical and psychological treatment to cope with

the results of the beating. The damages Plaintiff incurred are in the amount of $ 750,000.

       48.     As a direct result of Defendants Zuniga’s and Bautista’s use of excessive force in

their arrest and detention of Plaintiff, and Defendant City of McAllen’s actions described above,

Plaintiff suffered actual physical and emotional injuries, and other damages and losses as

described herein, including excruciating physical pain, disfigurement, and suffering including

but not limited to: a fracture of the Maxillary sinus, cuts and bruises on the left side of his face,

bleeding in his left eye, broken teeth, bruises and contusions on his face, scrapes and bruising on

his chest and back, pain on his body in general; severe emotional trauma, suffering, and distress;

mental, and emotional pain, aguish, suffering, and distress; compensatory and consequential

damages, including damages for emotional anguish and distress, suffering, humiliation, loss of

enjoyment of life, and other pain and suffering; economic losses; special damages; and punitive

damages against individual Defendants Zuniga and Bautista.

                                                VII.

                    DECLARATORY AND INJUNCTIVE RELIEF

       49.     Finally, Plaintiff seeks appropriate declaratory and injunctive relief pursuant to 42

U.S.C. § 1983 to redress Defendants’ above described ongoing deliberate indifference in

policies, practices, habits, customs, usages, training and supervision with respect to the rights

described herein of the Defendant City of McAllen and its police department.




                                                 17
    Case 7:18-cv-00151 Document 65 Filed on 03/20/19 in TXSD Page 18 of 19




                                               VIII.

                    42 U.S.C. § 1988 – ATTORNEYS’ FEES AND COSTS

         50.   Plaintiff is further entitled to attorneys’ fees and costs pursuant to 42 U.S.C.

§1988, pre-judgment interest and costs as allowable by federal law for Plaintiff’s lawyers’ work

done in the District Court, the Fifth Circuit Court of Appeals, and the United States Supreme

Court.

                                                IX.

                                          JURY DEMAND

         51.   Plaintiff respectfully demands a jury trial pursuant to Fed. R. Civ. P. 8(b).

                                                X.

                                            PRAYER

         52.   Plaintiff prays that this Court enter judgment for the Plaintiff and against each of

the Defendants and grant:

         A.    compensatory and consequential damages, including damages for emotional

distress suffering, humiliation, loss of enjoyment of life, and other pain and suffering on all

claims allowed by law in an amount to be determined at trial;

         B.    economic losses on all claims allowed by law;

         C.    special damages in an amount to be determined at trial;

         D.    punitive damages on all claims allowed by law against individual Defendants and

in an amount to be determined at trial;

         E.    attorneys’ fees and the costs associated with this action under 42 U.S.C. § 1988,

including expert witness fees, on all claims allowed by law;

         F.    pre- and post-judgment interest at the lawful rate; and,




                                                 18
    Case 7:18-cv-00151 Document 65 Filed on 03/20/19 in TXSD Page 19 of 19




       G.      declaratory and injunctive relief; and

       H.      any further relief that this court deems just and proper, and any other appropriate

relief at law and equity.



                                                        Respectfully submitted,


                                                        /s/ Gregorio Trevino
                                                        Gregorio Trevino
                                                        Federal Bar No. 23040
                                                        State Bar No. 24003080
                                                        Law Office of Gregorio Trevino
                                                        300 East Highway 83, Suite "I"
                                                        Pharr, Texas 78577
                                                        Tel.: 956-283-0067
                                                        Fax: 956-283-0077
                                                        gtrevlaw@sbcglobal.net
                                                        Attorney for Plaintiff Aaron Soto

                                                        /s/ Joseph A. Connors III
                                                        Joseph A. Connors III
                                                        Texas Bar No. 04705400
                                                        Southern Dist. Texas Bar No. 3799
                                                        P.O. Box 5838
                                                        McAllen, Texas 78502-5838
                                                        Tel. 956-687-8218
                                                        Fax 956-687-8230
                                                        connors@innocent.com
                                                        Attorney for Plaintiff Aaron Soto

                                                        /s/ Victoria Guerra
                                                        Victoria Guerra
                                                        Texas Bar No. 08578900
                                                        McAllen, Texas 78502
                                                        Tel. 956-618-2609
                                                        Fax 956-618-2553
                                                        vguerralaw@gmail.com
                                                        Attorney for Plaintiff Aaron Soto




                                                19
